*622MEMORANDUM **
Leonard Gerard Davis, Sr., a California state prisoner, appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that defendants denied him access to the detention center’s law library while he was a pretrial detainee, and as a result, denied him meaningful access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.2004), and we affirm.
Davis’s right of access to the courts is ancillary to his state habeas claim, see Christopher v. Harbury, 536 U.S. 403, 414-15, 122 S.Ct. 2179, 153 L.Ed.2d 413 (2002), and his state habeas claim was not cognizable, see People v. Blanchard, 42 Cal.App.4th 1842, 50 Cal.Rptr. 614, 618 (1996) (citing People v. Wilson, 60 Cal.2d 139, 32 Cal.Rptr. 44, 383 P.2d 452, 457 (1963)). Because he had counsel through the proceedings and because access to the law library could not have changed the outcome of Davis’s habeas petition, he cannot show injury and the district court properly granted summary judgment to defendants. See Harbury, 536 U.S. at 414-15, 122 S.Ct. 2179 (noting that a plaintiff must have suffered an injury by being shut out of court).
We are not persuaded by Davis’s remaining contentions.
We deny defendants’ request that we disregard Davis’s brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Circuit Rule 36-3.